Citation Nr: 0932401	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  06-09 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse 
for purposes of Department of Veterans Affairs (VA) death 
benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and a friend of Appellant


ATTORNEY FOR THE BOARD
2
B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1938 to January 
1941 and from March 1942 to October 1945.  He died in August 
1981.  The appellant seeks to claim benefits as a surviving 
spouse.

This matter is on appeal from the North Little Rock, 
Arkansas, Department of Veterans Affairs (VA) Regional Office 
(RO).

The appellant testified before the undersigned Acting 
Veterans Law Judge in January 2007.  A transcript of the 
hearing is of record.  The appellant testified that she would 
waive initial RO consideration of additional evidence she 
provided after the hearing.  See 38 C.F.R. § 20.1304 (2008)


FINDINGS OF FACT

1.  The Veteran and the appellant were married in December 
1958.  They divorced in October 1967 and neither remarried2.   

2.  The Veteran died in August 1981. 




CONCLUSION OF LAW

The criteria for recognition as the Veteran's surviving 
spouse for purposes of VA death benefits have not been met.  
38 U.S.C.A. §§ 101(3), 103, 1102 (West 2002); 38 C.F.R. §§ 
3.1(j), 3.5, 3.50, 3.52, 3.206 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a veteran dies from a service-connected disability, the 
veteran's surviving spouse is eligible for VA death benefits, 
to include DIC benefits.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 
3.50(a) (2008). 

The term "surviving spouse" means a person of the opposite 
sex who was legally married as defined by 38 C.F.R. § 3.1(j), 
was the spouse of the veteran at the time of the veteran's 
death and (1) lived with the veteran continuously from the 
date of marriage to the date of the veteran's death except 
where there was a separation which was due to the misconduct 
of, or procured by, the veteran without the fault of the 
spouse; and (2) except as provided in § 3.55, has not 
remarried or has not since the death of the veteran or, after 
September 19, 1962, lived with another person of the opposite 
sex and held himself or herself out openly to the public to 
be the spouse of such other person.  See 38 C.F.R. § 3.50 
(2008). 

"Marriage" means a marriage valid under the law of the 
place where the parties resided at the time of marriage or 
the law of the place where the parties resided when the right 
to benefits accrued.  38 C.F.R. § 3.1(j).  Proof of marriage 
may be established by documentation such as a certificate of 
marriage, affidavits, official reports or any other secondary 
evidence that supports the proposition that a marriage 
actually occurred.  See 38 C.F.R. § 3.205 (2008).  

The validity of a divorce decree regular on its face will be 
questioned by VA only when such validity is put in issue by a 
party thereto or a person whose interest in the claim for VA 
benefits would be affected thereby.  See 38 C.F.R. § 3.206.  
In cases where recognition of the decree is thus brought into 
question, where the issue is whether the veteran is single or 
married (dissolution of a subsisting marriage), there must be 
a bona fide domicile in addition to the standards of the 
granting jurisdiction respecting validity of divorce.  38 
C.F.R. § 3.206 (2008).

In this case, the Veteran and the appellant were married in 
December 1958 and divorced in October 1967.  The appellant 
now questions the validity of the divorce as she states that 
she did not participate in the divorce proceedings.  She 
testified that she was unaware of the divorce proceedings 
until after the fact.  She has also asserted that she had 
left the home she shared with the Veteran because the veteran 
was physically abusive and she was concerned for the health 
and safety of herself and her three young children.  The 
evidence also indicates that she never remarried.  

After reviewing the evidence in the file, the Board concludes 
that the appellant was indeed divorced from the Veteran in 
1967 and is not a surviving spouse under 38 C.F.R. § 3.50(b).  
The record includes a copy of the original complaint filed by 
the Veteran's attorney in the state district court in 
September 1966 seeking a divorce.  Moreover, the Veteran's 
attorney provided an affidavit that a summons in the divorce 
action was personally served to the appellant.  After a 
sufficient amount of time had elapsed with no answer from the 
appellant, the Veteran received a default judgment for 
divorce from the court in October 1967.  Based on these 
documents, the Board concludes that the Veteran and appellant 
were legally divorced at that time.

Additionally, although the appellant challenges the validity 
of the divorce, her statements made prior to her current 
claim on appeal indicate that she had actual knowledge of her 
divorce from the Veteran and did not dispute the divorce.  
For example, in an April 1972 written statement to VA she 
acknowledged that "[the Veteran] obtained a divorce from me 
in 1966."  She made a similar statement in written 
correspondence with VA the following month.  

Regardless of the Veteran's fault or other misconduct leading 
to the separation and subsequent divorce between he and the 
appellant, the fact remains that the appellant and Veteran 
were indeed lawfully divorced from the bonds of matrimony in 
1967.  Further, there can be no issue with respect to the 
requirement for continuous cohabitation in the absence of a 
valid marriage.  Surviving spouses may be entitled to certain 
VA benefits even though there was not continuous cohabitation 
prior to a Veteran's death under circumstances where the 
Veteran is solely at fault in causing or procuring the 
separation, but in all such cases, the Veteran and his spouse 
must have remained married through the time of the Veteran's 
death for a spouse to be recognized as a "surviving spouse" 
for VA benefit purposes.

The appellant in this case was clearly not the Veteran's 
surviving spouse since she and the Veteran were lawfully 
divorced in a court of competent jurisdiction in 1967, prior 
to the Veteran's death in 1981.  Although the appellant has, 
in essence, attempted to argue issues of equity and fairness, 
the governing laws and regulations are clear and not subject 
to equitable interpretation.

The Board has considered the appellant's contentions, and 
while it sympathizes with the hardships that the appellant 
has endured, the legal criteria governing the requirements 
for eligibility as a surviving spouse are clear and specific.  
The Board is bound in its decisions by the statutes enacted 
by the Congress of the United States and VA regulations 
issued to implement those laws.  See 38 U.S.C.A. § 7104(c); 
See generally Owings v. Brown, 8 Vet. App. 17, 23 (1995), 
quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) (the 
Board must apply "the law as it exists . . . .").  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  However, in this case, VCAA 
notice is not required because the issue presented involves a 
claim that cannot be substantiated as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive the Board should deny the 
claim on the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  


ORDER

Recognition as the Veteran's surviving spouse for purposes of 
Department of Veterans Affairs (VA) death benefits is denied.




____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


